DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 04/22/2022.
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 10 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 19.  Claim 10 recites the limitations of:
A server comprising a processor comprising hardware, the processor being configured to: 
calculate, in a case where an expense is split to a plurality of users using electronic money deposited in an electronic wallet of each of the plurality of users, a split bill amount for each of the plurality of users based on user information of the plurality of users in response to a calculation request for calculating a split bill amount for each user, and 
output information about the calculated split bill amount to an organizer terminal used by an organizer who has paid the expense to be reimbursed.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite An information processing system comprising: a first terminal comprising a first processor comprising hardware; and a server comprising a second processor comprising hardware, (Claim 1) A server comprising a processor comprising hardware, (claim 10) or A non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute (Claim 19). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 16, and 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification (page 4 paragraph 3) about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 10, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-9, 11-18, and 20 further define the abstract idea that is present in their respective independent claims 1, 10, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9, 11-18, and 20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babar et al. (PGPUB US 2018/0225649 A1).

Regarding claims 1, 10 and 19

An information processing system comprising: a first terminal comprising a first processor comprising hardware; and (See at least Babar [0013] The consumer may initiate the transaction by any mode, such as by presenting transaction account information to a merchant, by entering transaction account information online, by using NFC on a mobile device, etc. )

a server comprising a second processor comprising hardware, (See at least Babar [0016] More specifically, and referring to FIG. 1, a system 100 for charge splitting is illustrated according to various embodiments. The system 100 may comprise a transaction account issuer (“TAI”) application server 110.)

wherein the first processor is configured to output, to the server, a calculation request for calculating a split bill amount for each user in a case where an expense is split to a plurality of users using electronic money deposited in an electronic wallet of each of the plurality of users, and (See at least Babar [0027] The requestor may initiate a charge split (step 530). In various embodiments, the requestor may initiate the split by swiping or selecting the push notification or a button associated with the notification. In various embodiments, the requestor may access the transaction account on a mobile application or on a website and select the transaction from a list in order to initiate the split. The requestor may select requestees with whom to split the charge (step 540). In various embodiments, the requestees may be selected from a contact list on the requestor's mobile device. In various embodiments, the requestor may input requestee information, such as phone number, email address, peer-to-peer payment system username, etc.)

the second processor is configured to calculate, in response to the calculation request, a split bill amount for each of the plurality of users based on user information of the plurality of users, and output information about the calculated split bill amount to the first terminal.  (See at least Babar [0027] The TAI may calculate an even split among the requestees for the charge. However, the requestor may input a different amount if desired.)

Regarding claims 2 and 11

The information processing system according to claim 1, wherein the first terminal is an organizer terminal used by an organizer who has paid the expense to be reimbursed, and (See at least Babar [0014] In general, the TAI may transmit a push notification to a mobile device of the requestor, notifying the requestor that the transaction has been processed. The push notification may provide the requestor an option to split the transaction with other consumers (also referred to herein as “requestees”). The mobile device software may facilitate with providing an action upon receiving the notification. Additionally, the requestor may access an account summary online or with a mobile application which lists recent transactions and allows the requestor to select a transaction to be split. The requestor may select a transaction to be split, and the requestor may select additional consumers which should pay for a portion of the transaction.)

the first processor is configured to output, based on the calculated split bill amount, a money collection request for the split bill amounts from the plurality of users to the server.  (See at least Babar [0014] and [0015]: [0014]  The requestor may select requestees from a contact list on a mobile device or type in a phone number, email address, or peer-to-peer payment system username. The TAI, the requestor or another system may generate a list or create a subset from a contact list based on certain attributes, geographic locations, calendar entries, profile information, social networking information or other information related to the contacts. The TAI may transmit requests to the requestees to transfer funds.   [0015] The request may be transmitted via a peer-to-peer payment system using an application programming interface (“API”) between the TAI and the peer-to-peer payment system. The peer-to-peer payment systems may integrate with the TAI utilizing the API. The requestees may transfer funds through the peer-to-peer payment systems to the transaction account of the requestor. Thus, individuals may split a charge to a transaction account initiated by any mode, even if different individuals do not have accounts with the same peer-to-peer payment system.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Babar et al. (PGPUB US 2018/0225649 A1) In view of Argue (PAT US 10,074,082 B2)

Regarding claims 3 and 20 

Babar does not specially teach “The information processing system according to claim 2 further comprising a second terminal comprising a third processor comprising hardware, wherein the second terminal is a participant terminal used by each of participants other than the organizer among the plurality of users, and the second processor is configured to output a deposit request of the split bill amount for each of the plurality of participants to the participant terminal in response to the money collection request.”  
However, Argue teaches: 

The information processing system according to claim 2 further comprising a second terminal comprising a third processor comprising hardware, wherein the second terminal is a participant terminal used by each of participants other than the organizer among the plurality of users, and (See at least Argue (col7 7 lines 24-33) In addition to the customer, one or more additional persons associated with the customer may have an electronic device 68B which has electronic receipts software. The receipts management software may allow the customer to manage electronic receipts through interactions with other persons known to them. These other persons may have previously received a paper receipt 48 which includes an invitation to use electronic receipts instead of paper receipts and may have installed electronic receipts software on the mobile electronic device 68B.)

the second processor is configured to output a deposit request of the split bill amount for each of the plurality of participants to the participant terminal in response to the money collection request.  (See at least Argue (col 8 line 63-col 9 line7 )The receipt management software may also send 110 notifications to the persons associated with the receipt. As discussed, the software or server 34 may have contact information for the different persons saved therein. These contacts may be selected when a customer associates items on the receipts with persons. The customer may press a button or otherwise enter a command to send a message to the other persons. The message may be sent via text or email and may show how much they owe for that purchase. The message could have a link to a website to show the breakdown of cost allocation for the receipt 46. The receipts management server 34 may provide this webpage and provide this information to the persons.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Charge Splitting across multiple payment systems of Babar with the Splitting a purchase among multiple parties after the transaction of Argue since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the customer may allocate item cost among those other persons and each person may pay for their individual portion of the bill” (Argue (abstract)) Therefore, Claims 3 and 20 are obvious over the disclosure of Babar and Argue.  

Regarding claims 4, and 12

The information processing system according to claim 3, wherein the second processor is configured to accept deposit according to a plurality of different settlement methods associated with the electronic wallet when the second processor is configured to collects money of the split bill amount from each user.   (See at least Babar [0019] The system 100 may comprise one or more peer-to-peer payment systems 161, 162. The peer-to-peer payment systems may be systems which allow funds to be transferred between individuals, such as Venmo® or PayPal®. In various embodiments, the TAI application server 110 may communicate with the peer-to-peer payment systems via APIs 151, 152. In various embodiments, the peer-to-peer payment systems may create the APIs which interface with the TAI environment. However, in various embodiments, the TAI may create the APIs which interface with the peer-to-peer payment system environments. In response to a consumer selecting requestees 170, 171, 172 with whom to split a charge, the TAI application server 110 may communicate with the peer-to-peer payment systems 161, 162 to determine if the requestees 170, 171, 172 have accounts with the peer-to-peer payment systems 161, 162. The peer-to-peer payment systems 161, 162 may cross-reference the requestee information provided by the requestor with stored accounts to determine whether the peer-to-peer payment systems 161, 162 have an account for each requestee. The TAI application server 110 may instruct the peer-to-peer payment systems 161, 162 to transmit a funds transfer request to the requestees 170, 171, 172, and the requestees 170, 171, 172 may transmit funds to the TAI application server 110 via the peer-to-peer payment systems 161, 162.)

Claims 5 – 6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Babar et al. (PGPUB US 2018/0225649 A1) In view of Argue (PAT US 10,074,082 B2) and further in view of Naaman (PG PUB US 2012/0166332 A1)

Regarding claims 5 ad 13

Babar does not specifically teach: The information processing system according to claim 4, wherein the second processor is configured to calculate the split bill amount while classifying the plurality of users into a first user belonging to a first group for which a split ratio for the expense is set larger and a second user belonging to a second group for which the split ratio is set smaller than the first user.  

However, Naarman teaches at least at [0029] An assignable digital primary bill for a plurality of payers is provided on at least one payment device, and each of the items on that primary bill are assigned to one of a plurality of payers to produce a plurality of secondary bills that each correspond to a respective payer. Those secondary bills may then be sent to payment devices associated with their respective payer to be paid with the assistance of a mobile payment provider. The present disclosure also discloses a system and method for splitting a bill by a payee by assigning each of the items on an assignable digital primary bill to one of a plurality of payers to produce a plurality of secondary bills that each correspond to a respective payer, and the payee then sending each of the secondary bills to payment device associated with their respective payer to be paid with the assistance of a mobile payment provider.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Charge Splitting across multiple payment systems of Babar and Argue with the bill splitting system of Naaman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “payments are sent for the first secondary bill from the first payer device and each at least one secondary bill from the respective second payer device.” (Naaman (abstract)) Therefore, claims 5 and 13 are obvious over the disclosure of Babar, Argue and Naaman.  

Regarding claim 6 and 15

Babar does not specifically teach: The information processing system according to claim 5, wherein the second processor is configured to determine to which of the first group and the second group each of the users as split targets belongs based on user information when the second processor splits an expense into the plurality of users.  

However Naaman teaches at least at [0029] An assignable digital primary bill for a plurality of payers is provided on at least one payment device, and each of the items on that primary bill are assigned to one of a plurality of payers to produce a plurality of secondary bills that each correspond to a respective payer. Those secondary bills may then be sent to payment devices associated with their respective payer to be paid with the assistance of a mobile payment provider. The present disclosure also discloses a system and method for splitting a bill by a payee by assigning each of the items on an assignable digital primary bill to one of a plurality of payers to produce a plurality of secondary bills that each correspond to a respective payer, and the payee then sending each of the secondary bills to payment device associated with their respective payer to be paid with the assistance of a mobile payment provider.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Charge Splitting across multiple payment systems of Babar and Argue with the bill splitting system of Naaman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “payments are sent for the first secondary bill from the first payer device and each at least one secondary bill from the respective second payer device.” (Naaman (abstract)) Therefore, Claim 6 is obvious over the disclosure of Babar, Argue and Naaman.  

Regarding claim 14 

The server according to claim 13, wherein the processor is configured to accept deposit according to a plurality of different settlement methods associated with the electronic wallet in a case where the processor collects money of the split bill amount for the expense from each user. (See at least Babar [0019] The system 100 may comprise one or more peer-to-peer payment systems 161, 162. The peer-to-peer payment systems may be systems which allow funds to be transferred between individuals, such as Venmo® or PayPal®. In various embodiments, the TAI application server 110 may communicate with the peer-to-peer payment systems via APIs 151, 152. In various embodiments, the peer-to-peer payment systems may create the APIs which interface with the TAI environment. However, in various embodiments, the TAI may create the APIs which interface with the peer-to-peer payment system environments. In response to a consumer selecting requestees 170, 171, 172 with whom to split a charge, the TAI application server 110 may communicate with the peer-to-peer payment systems 161, 162 to determine if the requestees 170, 171, 172 have accounts with the peer-to-peer payment systems 161, 162. The peer-to-peer payment systems 161, 162 may cross-reference the requestee information provided by the requestor with stored accounts to determine whether the peer-to-peer payment systems 161, 162 have an account for each requestee. The TAI application server 110 may instruct the peer-to-peer payment systems 161, 162 to transmit a funds transfer request to the requestees 170, 171, 172, and the requestees 170, 171, 172 may transmit funds to the TAI application server 110 via the peer-to-peer payment systems 161, 162.)

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Babar et al. (PGPUB US 2018/0225649 A1) In view of Argue (PAT US 10,074,082 B2) and further in view of Naaman (PG PUB US 2012/0166332 A1) and further in view of Benkreina (PG PUB US 2020/0013037 A1)   

Regarding claims 7 and 16
Babar does not specifically teach: The information processing system according to claim 6, wherein the second processor is configured to: calculate the split bill amount based on the split ratio set for each group when the users as the split targets include users belonging to different groups; and calculate the split bill amount evenly when the users as the split targets belong to an identical group.  
However Benkreina teaches at least at [0086]  For example, the predetermined percentage may be a fixed percentage of a variable utility bill owed by the group member. In some embodiments, the percentage based on income may be proportional to the ratio of the income of the group member to the total income of all group members. (NOTE: if group members have the same income they are charged evenly)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Charge Splitting across multiple payment systems of Babar and Argue with distributed processing of group payments of Benkreira since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided for “splitting group bills that reduce risk and increase convenience.” (Benkreina ([0005]) Therefore, Claims 7 and 15 are obvious over the disclosure of Babar, Argue, Naaman and Benkreina.  

Regarding claims 8 and 17 
The information processing system according to claim 7, wherein the first processor is configured to output, to the server, progress confirmation indicating a money collection state of the split bill amounts from the plurality of users, (See at least Babar [0024] Referring to FIG. 4, the GUI 200 may allow the requestor to track the status of repayment. 
the second processor is configured to generate progress information about a money collection state indicating whether a deposit of the split bill amount for each of the plurality of users has been made, and output, in response to the progress confirmation, the progress information to the organizer terminal.  (See at least Babar [0024] The requestor may select a transaction to view the status of repayment (e.g., payment requested, P2P approved, payment received). In response to a requestee submitting a payment via the peer-to-peer payment system, the peer-to-peer payment system may transmit the funds to the TAI and the TAI may apply the payment to the requestor's transaction account.)

Regarding claims 9 and 18
Babar does not specifically teach: The information processing system according to claim 8, wherein the second processor is configured to: generate reminder information for a user who has not deposited for the split bill amount even when a predetermined time has passed; and output the reminder information to the participant terminal associated with the user for which the reminder information is generated.  
However, Benkreina teaches: [0002] and [0088]: [0022] A payment error or missed payment by the responsible group member may negatively impact all group members. In addition, the responsible group member may be forced to send reminders to other group members for late payments or bounced checks, creating an undesirable social situation. A further problem with conventional methods is that group members whose names do not appear on the bill may have difficulty establishing an official or legal status like, for example, proof of residence. And [0088] In some embodiments, the group bill payment rule comprises a rule to pay a predetermined amount on a predetermined schedule. For example, the group bill payment rule may comprise paying a predetermined amount on the first business day of every month.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Charge Splitting across multiple payment systems of Babar and Argue with distributed processing of group payments of Benkreira since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided for “splitting group bills that reduce risk and increase convenience.” (Benkreina ([0005]) Therefore, Claims 9 and 18 are obvious over the disclosure of Babar, Argue, Naaman and Benkreina.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693